Exhibit 10.250
 
SECURITY AGREEMENT


THIS SECURITY AGREEMENT dated as of February [__], 2012 (as amended, modified,
restated or supplemented from time to time, the “Security Agreement”) is entered
into by and among the parties identified as “Grantors” on the signature pages
hereto and such other parties as may become Grantors hereunder after the date
hereof (individually a “Grantor”, and collectively the “Grantors”) and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (defined below).


W I T N E S S E T H


WHEREAS, a credit facility has been established in favor of Dollar Thrifty
Automotive Group, Inc., a Delaware corporation (“DTAG”) and DTG Operations,
Inc., an Oklahoma corporation (“Operations” and together with DTAG, the
“Borrowers”), pursuant to the terms of that certain Credit Agreement dated as of
the date hereof (as amended, modified, supplemented or extended from time to
time, the “Credit Agreement”) among the Borrowers, the Guarantors, the Lenders
from time to time party thereto and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer;


WHEREAS, it is required under the terms of the Credit Agreement that the
Grantors shall have granted the security interests and undertaken the
obligations contemplated by this Security Agreement; and


WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement; and


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Definitions.


(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings provided in the Credit Agreement.


(b)           The following terms shall have the meanings assigned thereto in
the UCC:  Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial
Tort Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Software, Standing Timber, Supporting Obligation and Tangible Chattel Paper.


(c)           As used herein, the following terms shall have the meanings set
forth below:


“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
“Certificates of Title” means collectively, all certificates of title with
respect to the Collateral of any Grantor issued by any Governmental Authority
pursuant to applicable state and/or federal law.
 
“Collateral” has the meaning provided in Section 2 hereof.
 
“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright.
 
“Copyrights” means (a) all copyrights registered in the United States in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States
and (b) all renewals thereof.
 
“Equipment” means all “equipment” (as defined in the UCC), including all items
of machinery, equipment, computer hardware, furnishings and fixtures of every
kind, whether or not affixed to real property, as well as all motor vehicles,
automobiles, trucks, trailers, railcars, barges and vehicles of every
description, handling and delivery equipment, all additions to, substitutions
for, replacements of or accessions to any of the foregoing, all attachments,
components, parts (including spare parts) and accessories whether installed
thereon or affixed thereto and all fuel for any thereof and all options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights and indemnification relating to any
of the foregoing.
 
“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent.
 
“Patents” means (a) all letters patent of the United States and all reissues and
extensions thereof, and (b) all applications for letters patent of the United
States and all divisions, continuations and continuations-in-part thereof.


“Secured Obligations” means, without duplication, (i) all Obligations and (ii)
all costs and expenses incurred in connection with enforcement and collection of
the Obligations, including, without limitation, attorneys’ fees and
disbursements.


“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
any holder of the Secured Obligations, and “Secured Party” means any one of
them.
 
 
“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade style, trade dress,
service marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof and (b) all
renewals thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.


“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.           Grant of Security Interest in the Collateral.  To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
Secured Parties, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):


(a)           all Accounts;


(b)           all cash and currency;


(c)           all Certificates of Title, motor vehicle registrations, books and
records (including (i) customer lists, credit files, computer programs,
printouts and other computer materials and records, (ii) maintenance, service,
repair and warranty information and records, (iii) warranty and service
agreements and (iv) all licenses, registrations, permits, pending applications,
charters, inspection and emission testing documents and other items required for
the registration, titling and operation of the Material Rentable Vehicles) of
each Grantor pertaining to any of the Collateral;


(d)           all Chattel Paper;


(e)           all Commercial Tort Claims that are identified on Schedule 2(e)
attached hereto;


(f)           all Copyrights;


(g)           all Copyright Licenses;


(h)           all Deposit Accounts;


(i)           all Documents;


(j)           all Equipment;


(k)           all Fixtures;


(l)           all General Intangibles;


(m)           all domain names;
 
 
3

--------------------------------------------------------------------------------

 
 
(n)           all Goods;


(o)           all Instruments;


(p)           all Inventory and Material Rentable Vehicles;


(q)           all Investment Property;


(r)           all Letter-of-Credit Rights;


(s)           all Patents;


(t)           all Patent Licenses;


(u)           all Software;


(v)           all Supporting Obligations;


(w)           all Trademarks;


(x)           all Trademark Licenses; and


(y)           to the extent not otherwise included, all Accessions and all
Proceeds of any and all of the foregoing.


Notwithstanding anything herein to the contrary, in no event shall the
Collateral include (i) Excluded Property, (ii) any interest pledged pursuant to
the Pledge Agreement, (iii) owned real property, and (iv) any property the
purchase of which was financed by Indebtedness permitted under Section 8.03(e)
of the Credit Agreement, to the extent that the documents creating such
Indebtedness prohibit the granting of a Lien thereon, but only for so long as
the related Indebtedness remains outstanding.


The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as an assignment of any Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks or Trademark Licenses.


3.           Provisions Relating to Accounts.


(a)           Anything herein to the contrary notwithstanding, each of the
Grantors shall remain liable under each of the Accounts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account.  Neither the Administrative Agent nor any Secured Party shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any Secured Party of any payment relating to such
Account pursuant hereto, nor shall the Administrative Agent or any Secured Party
be obligated in any manner to perform any of the obligations of a Grantor under
or pursuant to any Account (or any agreement giving rise thereto),
 
 
4

--------------------------------------------------------------------------------

 
 
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party under any Account (or any agreement giving rise thereto), to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.


(b)           At any time after the occurrence and during the continuation of an
Event of Default, after having provided written notice to the applicable Grantor
(i) the Administrative Agent shall have the right, but not the obligation, to
make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications, (ii) upon the Administrative Agent’s
request and at the expense of the Grantors, the Grantors shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any Accounts.


4.           Representations and Warranties.  Each Grantor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:


(a)           Legal Name.


(i)           Each Grantor’s exact legal name (and for the prior five years or
since the date of its formation has been, except as set forth on Schedule
6.20(c) to the Credit Agreement), and each Grantor’s taxpayer identification
number and organization identification number is as of the date hereof as set
forth on Schedule 6.20(b) to the Credit Agreement.


(ii)           Each Grantor’s state of formation is (and for the prior five
years or since the date of its formation has been, except as set forth on
Schedule 6.20(c) to the Credit Agreement) as of the date hereof as set forth on
Schedule 6.20(c) to the Credit Agreement.


(iii)           Other than as set forth on Schedule 6.20(c) to the Credit
Agreement, no Grantor has been party to a merger, consolidation or other change
in structure in the five years prior to the Closing Date.


(b)           Ownership.  Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.
 
(c)           Security Interest/Priority.  This Security Agreement creates a
valid security interest in favor of the Administrative Agent, for the benefit of
the Secured Parties, in the Collateral of such Grantor and, when properly
perfected by filing, shall constitute a valid, perfected security interest in
such Collateral, to the extent such security interest can be perfected by filing
under the UCC, free and clear of all Liens except for Permitted Liens.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Types of Collateral.  None of the Collateral consists of, or is
the Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or Standing Timber.
 
(e)           Accounts.  With respect to the Accounts of the Grantors reflected
as accounts receivable on the consolidated balance sheet of DTAG and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to the
Credit Agreement, (i) each Account of the Grantors and the papers and documents
relating thereto are in all material respects accurate and what they purport to
be, (ii) each Account arises out of (A) a bona fide sale of goods sold and
delivered by such Grantor (or is in the process of being delivered) or (B)
services theretofore actually rendered by such Grantor to, the account debtor
named therein and (iii) any Account of a Grantor evidenced by any Instrument or
Chattel Paper in excess of $1,000,000 has, to the extent requested by the
Administrative Agent, been endorsed over and delivered to, or submitted to the
control of, the Administrative Agent.
 
(f)           Commercial Tort Claims.  Such Grantor has no commercial tort
claims in respect of which a complaint, counterclaim or similar motion has been
filed with any Governmental Authority by any Loan Party seeking damages in an
amount reasonably estimated to exceed $1,000,000, other than (i) those listed on
Schedule 2(e), or (ii) as to which the actions required by Section 5(j) have
been taken.


(g)           Material Rentable Vehicles.


(i)           Title; No Other Liens.  Except for the Liens granted to the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
pursuant to this Security Agreement and Permitted Liens, each Grantor owns each
Material Rentable Vehicle free and clear of any and all Liens.  No security
agreement, financing statement or other public notice with respect to any
Material Rentable Vehicle or any Certificate of Title is on file or of record in
any public office, except (A) such as may have been filed in favor of the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
pursuant to this Security Agreement, (B) filings made with respect to the
Existing Credit Agreement that will be terminated promptly after the date
hereof, (C) as may be permitted pursuant to the Credit Agreement or (D)
notations on Certificates of Title in favor of Deutsche Bank Trust Company
Americas or its agent provided there are no Liens in favor of Deutsche Bank
Trust Company Americas or its agent on such Certificates of Title or the related
Material Rentable Vehicles.  Each Grantor or its agent holds the original
Certificate(s) of Title for the Material Rentable Vehicles owned by such
Grantor.


(ii)           Perfected First-Priority Liens.  When notations have been made on
the original Certificates of Title in accordance with Section 7.14(c) of the
Credit Agreement and Section 5(k) hereof by the appropriate Persons in the
applicable governmental offices, and any deliveries of such Certificates of
Title to the Administrative Agent that are necessary under applicable Law, the
Liens granted pursuant to this Security Agreement will constitute perfected
Liens prior to all other Liens (other than Liens permitted by
 
 
6

--------------------------------------------------------------------------------

 
 
Section 8.01(c), (d), (h) or (j) of the Credit Agreement) in favor of the
Administrative Agent, for the benefit of the holders of the Secured Obligations,
in the Material Rentable Vehicles as collateral security for the Secured
Obligations, which Liens are enforceable as such against all creditors of and
purchasers from such Grantor.


5.           Covenants.  Each Grantor covenants that, so long as any of the
Secured Obligations remains outstanding and until all of the commitments
relating thereto have been terminated (other than contingent indemnification
obligations and similar obligations in each case for which no claim has been
asserted), such Grantor shall:
 
(a)           Other Liens.  Defend the Collateral against Liens therein other
than Permitted Liens.
 
(b)           Instruments/Tangible Chattel Paper/Documents.  If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument (other than checks deposited in the ordinary course
of business) or Tangible Chattel Paper in excess of $1,000,000, or if any
property constituting Collateral having a value in excess of $1,000,000 shall be
stored or shipped subject to a Document, (i) ensure that such Instrument,
Tangible Chattel Paper or Document is either in the possession of such Grantor
or its agent at all times or, if requested by the Administrative Agent, is
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent and (ii) ensure if required by the
Administrative Agent that any such Collateral consisting of Tangible Chattel
Paper is marked with a legend acceptable to the Administrative Agent indicating
the Administrative Agent’s security interest in such Tangible Chattel Paper;
provided, however, that no Instrument listed as “Intercompany Notes under
Existing Credit Agreement” in Schedule B3 to the Perfection Questionnaire dated
as of the date hereof shall be required to be delivered to the Administrative
Agent unless such Instruments shall not have been cancelled prior to ninety (90)
days after the date of this Agreement, in which case such Instruments will be
delivered to the Administrative Agent by the date that is ninety (90) days after
the date of this Agreement.


(c)           Perfection of Security Interest.  Execute and deliver to the
Administrative Agent such agreements, assignments or instruments and do all such
other things as the Administrative Agent may reasonably deem necessary or
appropriate (i) to assure to the Administrative Agent the effectiveness,
perfection and priority of its security interests in the Collateral hereunder,
including (A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to Copyrights
(that are not Excluded Property), a short form grant of security interest in
Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(c)(i) attached hereto, (C) with regard to Patents (that are not
Excluded Property), a short form grant of security interest in Patents for
filing with the United States Patent and Trademark Office in the form of Exhibit
5(c)(ii) attached hereto and (D) with regard to Trademarks (that are not
Excluded Property) registered with the United States Patent and Trademark Office
and all applications for Trademarks (that are not Excluded Property) filed with
the United States Patent and Trademark Office, a short form grant of security
interest in Trademarks for filing with the United States Patent and Trademark
Office in the form of
 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit 5(c)(iii) attached hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder.  To that end, each Grantor
authorizes the Administrative Agent to file one or more financing statements
(with collateral descriptions broader, including without limitation “all assets”
and/or “all personal property” collateral descriptions, and/or less specific
than the description of the Collateral contained herein, provided, in the event
that a collateral description is used with respect to financing statements filed
on Operations or any Subsidiary that may serve as a lessee under Securitization
Program Documents as debtor that is broader and/or less specific than the
description of the Collateral contained herein, such collateral description
shall expressly exclude any assets subject to a Lien permitted by Section
8.01(s) of the Credit Agreement and such description shall specifically include
the text of Section 8.01(s) and the definitions from the Credit Agreement of
each  defined term used therein) disclosing the Administrative Agent’s security
interest in any or all of the Collateral of such Grantor without such Grantor’s
signature thereon, and further, each Grantor also hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
Person whom the Administrative Agent may designate, as such Grantor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary or  appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable so long as the Secured Obligations remain unpaid and until the
commitments relating thereto shall have been terminated (other than contingent
indemnification obligations and similar obligations in each case for which no
claim has been asserted).  Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Security Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same.  In the
event for any reason the law of any jurisdiction other than New York becomes or
is applicable to the Collateral of any Grantor or any part thereof, or to any of
the Secured Obligations, such Grantor agrees to execute and deliver all such
instruments and to do all such other things as the Administrative Agent
reasonably deems necessary or appropriate to preserve, protect and enforce the
security interests of the Administrative Agent under the law of such other
jurisdiction (and, if a Grantor shall fail to do so promptly upon the request of
the Administrative Agent, then the Administrative Agent may execute any and all
such requested documents on behalf of such Grantor pursuant to the power of
attorney granted hereinabove).  Notwithstanding anything to the contrary in this
Section 5(c), in no event shall any account control agreements, issuer control
agreements or similar control arrangements with respect to investment property,
deposit accounts, letter-of-credit rights or electronic chattel paper be
required with respect to any Collateral until after an Event of Default has
occurred and is continuing and the Administrative Agent requests such  account
control agreements, issuer control agreements or similar control
arrangements.  It is understood and agreed that notwithstanding this Section
5(c), the Loan Parties’ obligation to perfect the Administrative Agent’s Lien in
the Material Rentable Vehicles is subject to Section 7.14(c) of the Credit
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Control.  Execute and deliver (or cause to be executed and
delivered) all agreements, assignments, instruments or other documents as the
Administrative Agent shall reasonably request for the purpose of obtaining and
maintaining control within the meaning of the UCC with respect to any Collateral
consisting of Deposit Accounts, Investment Property, Letter-of-Credit Rights and
Electronic Chattel Paper.  It is understood and agreed that the Loan Parties
shall not be required to execute and deliver deposit account control agreements.
securities account control agreements, issuer control agreements or similar
control arrangements with respect to investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper until such time as (x) an
Event of Default has occurred and is continuing and (y) the Administrative Agent
requests such account control agreements, issuer control agreements or similar
control arrangements.


(e)           Collateral held by Warehouseman, Bailee, etc.  If any Collateral
with a value greater than $1,000,000 and other than goods and Equipment
(including any Vehicles) in the process of being shipped in the ordinary course
of the applicable Grantor’s business, is at any time in the possession or
control of a warehouseman, bailee, agent or processor of such Grantor and is
expected to remain in possession and control of such third party, (i) notify the
Administrative Agent of such possession or control, (ii) if requested by the
Administrative Agent, (A) notify such Person of the Administrative Agent’s
security interest in such Collateral, (B) instruct such Person to hold all such
Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions and (C) obtain an acknowledgment from such
Person that it is holding such Collateral for the benefit of the Administrative
Agent.
 
(f)           Treatment of Accounts.  Not grant or extend the time for payment
of any Account, or compromise or settle any Account for less than the full
amount thereof, or release any Person or property, in whole or in part, from
payment thereof, or allow any credit or discount thereon, in each case other
than as normal and customary in the ordinary course of a Grantor’s business or
as required by law.
 
(g)           Covenants Relating to Copyrights.
 
(i)            Not do any act or knowingly omit to do any act whereby any
Copyright owned by it and material to the business of such Grantor may become
invalidated and (A) not do any act, or knowingly omit to do any act, whereby any
Copyright owned by it and material to the business of such Grantor may become
injected into the public domain; (B) notify the Administrative Agent promptly if
it knows that any Copyright owned by it and material to the business of such
Grantor may become injected into the public domain or of any adverse
determination in any court or tribunal in the United States or at the United
States Copyright Office regarding a Grantor’s ownership of any such Copyright or
its validity; (C) take all necessary steps as it shall deem appropriate under
the circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each Copyright owned by a Grantor and material to the
business of such Grantor and to maintain each registration of each Copyright
owned by a Grantor and material to the business of such Grantor including,
without limitation, filing of applications for renewal where necessary; and (D)
promptly notify the Administrative Agent of any material infringement of any
Copyright of a Grantor of which it becomes aware and take such actions as it
shall reasonably deem appropriate and commercially reasonable under the
circumstances to protect such Copyright, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           Not make any assignment or agreement in conflict with the
security interest in the Copyrights of each Grantor hereunder (other than in
connection with a Permitted Lien or as otherwise provided in the Credit
Agreement).


(iii)           Notwithstanding the foregoing, nothing in this Section 5(g) or
otherwise in this Agreement shall prevent any Grantor from disposing of,
discontinuing the use or maintenance of, abandoning, failing to pursue or
otherwise allowing to lapse, terminate or put into the public domain any of its
Copyrights or applications therefor if such Grantor determines in its reasonable
business judgment that such acts are desirable in the conduct of its business.
 
(h)           Covenants Relating to Patents and Trademarks.
 
(i)           (A) Continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (B) maintain
standards of quality of the products and services offered under such Trademark
which are substantially similar as those standards employed in the past. , (C)
employ such Trademark with the appropriate notice of registration, if
applicable, (D) not adopt or use any mark that is confusingly similar or a
colorable imitation of such Trademark unless the Administrative Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such Trademark pursuant to this Security Agreement, and (E) not (and
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any such Trademark owned by a Grantor and material to the
business of such Grantor may become invalidated.
 
(ii)           Not do any act, or knowingly omit to do any act, whereby any
material Patent owned by a Grantor and material to the business of such Grantor
may become abandoned.
 
(iii)          Notify the Administrative Agent promptly if it knows that any
application or registration relating to any Patent or Trademark owned by a
Grantor and material to the business of such Grantor may become abandoned, or of
any adverse determination in any proceeding in the United States Patent and
Trademark Office or any court or tribunal in the United States regarding a
Grantor’s ownership of any Patent or Trademark material to the business of such
Grantor or its right to register the same or to keep and maintain the same.
 
(iv)          Whenever a Grantor, either by itself or through an agent,
employee, licensee or designee, shall file an application for the registration
of any Patent or Trademark with the United States Patent and Trademark Office,
such Grantor shall report such filing to the Administrative Agent as required by
the Credit Agreement.  Upon request of the Administrative Agent,
 
 
10

--------------------------------------------------------------------------------

 
 
a Grantor shall execute and deliver any and all agreements, instruments,
documents and papers as the Administrative Agent may reasonably request to
evidence the security interest of the Administrative Agent and the Secured
Parties in any Patent or Trademark in the Collateral and the goodwill and
general intangibles of a Grantor relating thereto or represented thereby.
 
(v)           Take all necessary steps as it shall deem appropriate under the
circumstances , including, without limitation, in any proceeding before the
United States Patent and Trademark Office, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of each Patent and Trademark owned by a Grantor and material to the
business of such Grantor, including, without limitation, filing of applications
for renewal, affidavits of use and affidavits of incontestability.
 
(vi)          Promptly notify the Administrative Agent after it learns that any
Patent or Trademark included in the Collateral and material to the business of
such Grantor is materially infringed, misappropriated or diluted by a third
party and take such actions as it shall reasonably deem appropriate and
commercially reasonable under the circumstances to protect such Patent or
Trademark.
 
(vii)          Not make any assignment or agreement in conflict with the
security interest in the Patents or Trademarks of each Grantor hereunder (other
than in connection with a Permitted Lien or as otherwise provided in the Credit
Agreement).


(viii)           Notwithstanding the foregoing, nothing in this Section 5(h) or
otherwise in this Agreement shall prevent any Grantor from disposing of,
discontinuing the use or maintenance of, abandoning, failing to pursue or
otherwise allowing to lapse, terminate or put into the public domain any of its
Trademarks, Patents or applications thereof if such Grantor determines in its
reasonable business judgment that such acts are desirable in the conduct of its
business.
 
(i)            Insurance.  Insure, repair and replace the Collateral of such
Grantor as set forth in the Credit Agreement.  All insurance proceeds shall be
subject to the security interest of the Administrative Agent hereunder.
 
(j)            Commercial Tort Claims.
 
(i)           Deliver to the Administrative Agent an updated Schedule 2(e)
within thirty (30) days of the initiation of any Commercial Tort Claim in
respect of which a complaint, counterclaim or any similar motion has been filed
with any Governmental Authority by or in favor of such Grantor seeking damages
in excess of $1,000,000.
 
(ii)           Execute and deliver such statements, documents and notices and do
and cause to be done all such things as the Administrative Agent may reasonably
deem necessary or appropriate, or as are required by law, to create, perfect and
maintain the Administrative Agent’s security interest in any Commercial Tort
Claim.
 
 
11

--------------------------------------------------------------------------------

 
 
(k)           Certificates of Title and Material Rentable Vehicles.


(i)           By the date(s) and to the extent specified in Section 7.14(c) of
the Credit Agreement, deliver to the Administrative Agent the original
Certificate(s) of Title for the applicable Material Rentable Vehicles, in each
case issued by the appropriate Governmental Authority reflecting the
Administrative Agent’s security interest and perfected Lien upon the face
thereof that is prior to all other Liens (other than Liens permitted by Section
8.01(c), (d), (h) or (j) of the Credit Agreement), in accordance with applicable
state law; provided that such Grantor shall only be required to deliver such
Certificate(s) of Title (A) upon the request of the Administrative Agent at such
time an Event of Default has occurred and is continuing or (B) if necessary for
perfection of the Administrative Agent’s Lien, in the good faith judgment of the
Administrative Agent.  In connection with the foregoing, each Grantor shall
execute, have notarized and deliver applications for liens, notarized powers of
attorney in favor of the Administrative Agent, agreements and other similar
documents reasonably acceptable to such Grantor with service companies
performing services related to the Certificates of Title for the Material
Rentable Vehicles, together with payments for applicable fees and expenses and
each Grantor shall take such other action as reasonably requested by the
Administrative Agent to perfect the Administrative Agent’s lien on the Material
Rentable Vehicles.  It is understood and agreed that the Loan Parties shall not
be required to comply with the terms of this Section 5(k)(i) unless and until
the Loan Parties, pursuant to Section 7.14(c) of the Credit Agreement, have been
required to make the filings and take such other actions as may be necessary (in
the good faith judgment of the Administrative Agent) to perfect the
Administrative Agent’s Lien on the Material Rentable Vehicles then owned by the
Loan Parties.  From time to time as reasonably requested by a Grantor, the
Administrative Agent shall execute and deliver a power of attorney, in each case
in form and substance satisfactory to the Administrative Agent, as is acceptable
in the relevant jurisdictions authorizing such Grantor or its agent to release
and discharge the Administrative Agent's security interest or lien on
Certificates of Title with respect to Material Rentable Vehicles of such Grantor
sold or otherwise disposed of in the ordinary course of business;


(ii)           In the event that a Loan Party re-registers any Material Rentable
Vehicle in a state other than the state that issued the original Certificate of
Title therefor or upon the occurrence of any event or condition requiring the
re-registration of any Certificate of Title, such Loan Party shall promptly, and
in any case within sixty (60) days, (A) cause the new Certificate of Title
therefor to reflect the Administrative Agent’s security interest and perfected
Lien upon the face thereof that is prior to all other Liens (other than Liens
permitted by Section 8.01(c), (d), (h) or (j) of the Credit Agreement) and (B)
deliver the new Certificate of Title therefor to the Administrative Agent
provided that such Grantor shall only be required to deliver such Certificate(s)
of Title (1) upon the request of the Administrative Agent at such time an Event
of Default has occurred and is continuing or
 
 
12

--------------------------------------------------------------------------------

 
 
(2) if necessary for perfection of the Administrative Agent’s Lien, in the good
faith judgment of the Administrative Agent.  It is understood and agreed that
the Loan Parties shall not be required to comply with the terms of this Section
5(k)(ii) unless and until the Loan Parties, pursuant to Section 7.14(c) of the
Credit Agreement, have been required to make the filings and take such other
actions as may be necessary (in the good faith judgment of the Administrative
Agent) to perfect the Administrative Agent’s Lien on the Material Rentable
Vehicles then owned by the Loan Parties;


(iii)           Remain in possession of the original Certificate(s) of Title for
the Material Rentable Vehicles owned or leased by such Grantor, except for
Certificate(s) of Title for Material Rentable Vehicles that are in the process
of being Disposed of in accordance with the terms of the Credit Agreement;


(iv)           Keep and maintain at its own cost and expense satisfactory and
complete records of the Material Rentable Vehicles.  Upon the occurrence and
during the continuance of an Event of Default, each Grantor shall turn over any
books and records pertaining to the Material Rentable Vehicles to the
Administrative Agent or to its representatives during normal business hours at
the request of the Administrative Agent;


(v)           Maintain each Material Rentable Vehicle in good operating
condition, ordinary wear and tear (including damage to vehicles caused by rental
customers in the ordinary course of business), immaterial impairments of value
and damage by the elements excepted, and will provide or cause to be provided
all maintenance, service and repairs necessary for such purpose and for
operation on public roads; and


(vi)           Within ninety (90) days following the date hereof, receive
delivery of the Certificates of Title held by Deutsche Bank Trust Company
Americas or its agent and with respect to the notations in favor of Deutsche
Bank Trust Company Americas or its agent thereon obtain:


(A)           a lien nominee agreement executed by Deutsche Bank Trust Company
Americas or its applicable agent appointing the Administrative Agent nominee
lienholder thereunder;


(B)           a power of attorney from Deutsche Bank Trust Company Americas or
its applicable agent granting both such Grantor and the Administrative Agent
authority to release or remove such notations; or


(C)           notification that Deutsche Bank Trust Company Americas or its
applicable agent has executed the release on such Certificates of Title or a
separate release for such Certificates of Title on a form satisfying the
requirements of the applicable Department of Motor Vehicles or such other agency
responsible for issuing Certificates of Title in the applicable jurisdiction.
 
 
13

--------------------------------------------------------------------------------

 
 
6.           Advances by Administrative Agent.  On failure of any Grantor to
perform any of the covenants and agreements contained herein which constitutes
an Event of Default and while such Event of Default is continuing, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Administrative Agent may make for the protection of the security hereof or that
may be compelled to make by operation of law.  All such reasonable and
documented sums and amounts so expended shall be repayable by the Grantors on a
joint and several basis (subject to Section 22 hereof) promptly upon timely
notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate.  No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any default under the terms
of this Security Agreement, the other Loan Documents or any other documents
relating to the Secured Obligations.  The Administrative Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Grantor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.


7.           Remedies.


(a)           General Remedies.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Administrative Agent shall have in respect
of the Collateral, in addition to the rights and remedies provided herein, in
the Loan Documents or by law (including, without limitation, levy of attachment
and garnishment), the rights and remedies of a secured party under the Uniform
Commercial Code of the jurisdiction applicable to the affected Collateral and,
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others to the extent permitted by applicable law, (i)
enter on any premises on which any of the Collateral may be located and, without
resistance or interference by the Grantors, take possession of the Collateral,
(ii) dispose of any Collateral on any such premises, (iii) require the Grantors
to assemble and make available to the Administrative Agent at the expense of the
Grantors any Collateral at any place and time designated by the Administrative
Agent that is reasonably convenient to both parties, (iv) remove any Collateral
from any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Grantors hereby waives to the fullest
extent permitted by law, at any place and time or times, sell and deliver any or
all Collateral held by or for it at public or private sale, by one or more
contracts, in one or more parcels, for cash, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements).  Each of
the Grantors acknowledges that any private sale referenced above may be at
prices and on terms less favorable to the seller than the prices and terms that
might have been obtained at a public sale.  In addition to all other sums due
the Administrative Agent and the Secured Parties with respect to the Secured
Obligations, the Grantors shall pay the Administrative Agent and each of the
Secured Parties all reasonable and documented costs and expenses incurred by the
Administrative Agent or any such Secured Party, in enforcing its remedies
hereunder including, but not limited to, reasonable attorneys’ fees and court
costs, in obtaining or liquidating the Collateral,
 
 
14

--------------------------------------------------------------------------------

 
 
in enforcing payment of the Secured Obligations, or in the prosecution or
defense of any action or proceeding by or against the Administrative Agent or
the Secured Parties or the Grantors concerning any matter arising out of or
connected with this Security Agreement, any Collateral or the Secured
Obligations, including, without limitation, any of the foregoing arising in,
arising under or related to a case under the Debtor Relief Laws.  To the extent
the rights of notice cannot be legally waived hereunder, each Grantor agrees
that any requirement of reasonable notice shall be met if such notice is
personally served on or mailed, postage prepaid, to the Borrowers in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
Business Days before the time of sale or other event giving rise to the
requirement of such notice.  The Administrative Agent shall not be obligated to
make any sale or other disposition of the Collateral regardless of notice having
been given.  To the extent permitted by law, any Secured Party may be a
purchaser at any such sale.  To the extent permitted by applicable law, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale.  Subject to the provisions of applicable law, the Administrative
Agent and the Secured Parties may postpone or cause the postponement of the sale
of all or any portion of the Collateral by announcement at the time and place of
such sale, and such sale may, without further notice, to the extent permitted by
law, be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place.


(b)           Remedies Relating to Accounts.  Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Administrative
Agent has exercised any or all of its rights and remedies hereunder, (i) each
Grantor will promptly upon request of the Administrative Agent instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent and (ii) the Administrative Agent
shall have the right to enforce any Grantor’s rights against its customers and
account debtors, and the Administrative Agent or its designee may notify (or
require any Grantor to notify) any Grantor’s customers and account debtors that
the Accounts of such Grantor have been assigned to the Administrative Agent or
of the Administrative Agent’s security interest therein, and may (either in its
own name or in the name of a Grantor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the Secured Parties in the Accounts.  Each
Grantor acknowledges and agrees that the Proceeds of its Accounts remitted to or
on behalf of the Administrative Agent in accordance with the provisions hereof
shall be held by the Administrative Agent as Collateral for the Secured
Obligations.  The Administrative Agent and the Secured Parties shall have no
liability or responsibility to any Grantor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance.  Each Grantor
hereby agrees to indemnify the Administrative Agent and the Secured Parties from
and against all liabilities, damages, losses, actions, claims, judgments, costs,
expenses, charges and attorneys’ fees suffered or incurred by the Administrative
Agent or the Secured Parties (each, an “Indemnified Party”) because of the
maintenance of the foregoing arrangements except as relating to or arising out
of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents.  In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.
 
 
15

--------------------------------------------------------------------------------

 
 
(c)           Access.  In addition to the rights and remedies hereunder, upon
the occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise.  In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.


(d)           Nonexclusive Nature of Remedies.  Failure by the Administrative
Agent or the Secured Parties to exercise any right, remedy or option under this
Security Agreement, any other Loan Document, any other documents relating to the
Secured Obligations, or as provided by law, or any delay by the Administrative
Agent or the Secured Parties in exercising the same, shall not operate as a
waiver of any such right, remedy or option.  No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Administrative Agent or the Secured Parties shall only be
granted as provided herein.  To the extent permitted by law, neither the
Administrative Agent, the Secured Parties, nor any party acting as attorney for
the Administrative Agent or the Secured Parties, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder.  The rights
and remedies of the Administrative Agent and the Secured Parties under this
Security Agreement shall be cumulative and not exclusive of any other right or
remedy that the Administrative Agent or the Secured Parties may have.


(e)           Retention of Collateral.  To the extent permitted under applicable
law, in addition to the rights and remedies hereunder, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may,
after providing the notices required by Sections 9-620 and 9-621 of the UCC (or
any successor section) or otherwise complying with the requirements of
applicable law of the relevant jurisdiction, accept or retain all or any portion
of the Collateral in satisfaction of the Secured Obligations.  Unless and until
the Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have accepted or retained any
Collateral in satisfaction of any Secured Obligations for any reason.


(f)           Deficiency.  In the event that the proceeds of any sale,
collection or realization are insufficient to pay all amounts to which the
Administrative Agent or the Secured Parties are legally entitled, the Grantors
shall be jointly and severally liable for the deficiency (subject to Section 22
hereof), together with interest thereon at the Default Rate, together with the
reasonable costs of collection and attorneys’ fees.  Any surplus remaining after
the full payment and satisfaction of the Secured Obligations shall be returned
to the Grantors or to whomsoever a court of competent jurisdiction shall
determine to be entitled thereto.
 
(g)          Certificates of Title.  If any Event of Default has occurred and is
continuing, whether or not the Administrative Agent has exercised any or all of
its rights and remedies hereunder, the Loan Parties shall, at the option and
immediately upon the request of the Administrative Agent, (i) cause to have
reissued by the appropriate Governmental Authority each of the Certificates of
Title in its possession to reflect either (A) if not already so issued pursuant
to Section 5(k)(ii), the security interest and perfected Lien of the
Administrative Agent in such Certificate of Title on the face thereof and the
Material Rentable Vehicle it represents that is prior to all other Liens (other
than Liens permitted by
 
 
16

--------------------------------------------------------------------------------

 
 
Section 8.01(c), (d), (h) or (j) of the Credit Agreement) or (B) the name of the
Administrative Agent or any purchaser of such Material Rentable Vehicle on the
face of such Certificate of Title as the title owner of such Material Rentable
Vehicle, (ii) deliver all Certificates of Title to the Administrative Agent or
to any purchaser pursuant to the instructions of the Administrative Agent and
(iii) comply with all other instructions of the Administrative Agent with
respect to the Certificates of Title.


8.           Rights of the Administrative Agent.


(a)           Power of Attorney.  In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:


(i)           to demand, collect, settle, compromise and adjust, and give
discharges and releases concerning the Collateral, all as the Administrative
Agent may reasonably deem appropriate;


(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any of the Collateral and enforcing any other right in
respect thereof;


(iii)           to defend, settle or compromise any action, suit or proceeding
brought in respect of the Collateral and, in connection therewith, give such
discharge or release as the Administrative Agent may reasonably deem
appropriate;


(iv)           to the extent permitted by law, to receive, open and dispose of
mail addressed to a Grantor and endorse checks, notes, drafts, acceptances,
money orders, bills of lading, warehouse receipts or other instruments or
documents evidencing payment, shipment or storage of the goods giving rise to
the Collateral on behalf of and in the name of such Grantor, or securing, or
relating to such Collateral;


(v)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;


(vi)           to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;


(vii)           to receive payment of and receipt for any and all monies,
claims, and other amounts due and to become due at any time in respect of or
arising out of any Collateral;


(viii)           to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;
 
 
17

--------------------------------------------------------------------------------

 
 
(ix)           to adjust and settle claims under any insurance policy relating
thereto;


(x)           to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Security
Agreement and in order to fully consummate all of the transactions contemplated
therein;


(xi)           to institute any foreclosure proceedings that the Administrative
Agent may reasonably deem appropriate; and


(xii)           to do and perform all such other acts and things as the
Administrative Agent may reasonably deem necessary or appropriate in connection
with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated (other than contingent indemnification obligations and similar
obligations in each case for which no claim has been asserted).  The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so.  The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct.  This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Collateral.


(b)           The Administrative Agent’s Duty of Care.  Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder and to account for all proceeds thereof,
the Administrative Agent shall have no duty or liability to preserve rights
pertaining thereto, it being understood and agreed that the Grantors shall be
responsible for preservation of all rights in the Collateral, and the
Administrative Agent shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Grantors.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral.  In the event of a public or private sale of Collateral pursuant to
Section 7 hereof, the Administrative Agent shall have no obligation to clean,
repair or otherwise prepare the Collateral for sale.


9.           Application of Proceeds.  Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any of the Secured Parties in cash or its equivalent,
will be applied in reduction of the Secured Obligations in the order set forth
in Section 9.03 of the Credit Agreement, and each Grantor irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that the Administrative Agent shall have the continuing and exclusive
right to apply and reapply any and all such payments and proceeds in the
Administrative Agent’s sole discretion, notwithstanding any entry to the
contrary upon any of its books and records.
 
 
18

--------------------------------------------------------------------------------

 
 
10.           Continuing Agreement.


(a)           This Security Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated (other than contingent indemnification obligations
and similar obligations in each case for which no claim has been
asserted).  Upon payment or other satisfaction of all Secured Obligations and
termination of the commitments related thereto, this Security Agreement and the
liens and security interests of the Administrative Agent hereunder shall be
automatically terminated and the Administrative Agent shall, upon the request
and at the expense of the Grantors, execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Grantors
evidencing such termination and return to Grantors all Collateral in its
possession.  Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Security Agreement.


(b)           This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Secured Party as a
preference, fraudulent conveyance or otherwise under any bankruptcy, insolvency
or similar law, all as though such payment had not been made; provided that in
the event payment of all or any part of the Secured Obligations is rescinded or
must be restored or returned, all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
the Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.


11.           Amendments and Waivers.  This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement and,
with respect to discharge or termination, Section 10(a) of this Security
Agreement.


12.           Successors in Interest.  This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Grantor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the Secured Parties hereunder, to
the benefit of the Administrative Agent and the Secured Parties and their
successors and permitted assigns; provided, however, none of the Grantors may
assign its rights or delegate its duties hereunder without the prior written
consent of the requisite Lenders under the Credit Agreement.  To the fullest
extent permitted by law, each Grantor hereby releases the Administrative Agent
and each Secured Party, their respective successors and assigns and their
respective officers, attorneys, employees and agents, from any liability for any
act or omission or any error of judgment or mistake of fact or of law relating
to this Security Agreement or the Collateral, except for any liability arising
from the gross negligence or willful misconduct of the Administrative Agent or
such holder, or their respective officers, attorneys, employees or agents.
 
 
19

--------------------------------------------------------------------------------

 
 
13.           Notices.  All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.


14.           Counterparts.  This Security Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.  It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.


15.           Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.


16.           Governing Law; Submission to Jurisdiction; Venue.


(a)           THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.


(b)           EACH GRANTOR AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS SECURITY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ANY OTHER LOAN PARTY
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           EACH GRANTOR AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW


17.           Waiver of Right to Trial by Jury.


EACH PARTY TO THIS SECURITY AGREEMENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


18.           Severability.  To the fullest extent permitted by law, if any
provision of this Security Agreement is determined to be illegal, invalid or
unenforceable, such provision shall be fully severable and the remaining
provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.


19.           Entirety.  This Security Agreement and the other Loan Documents
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
commitment letters or correspondence relating to the Loan Documents, any other
documents relating to the Secured Obligations or the transactions contemplated
herein and therein.


20.           Survival.  All representations and warranties of the Grantors
hereunder shall survive the execution and delivery of this Security Agreement
and the other Loan Documents, the delivery of the Notes and the extension of
credit thereunder or in connection therewith.
 
 
21

--------------------------------------------------------------------------------

 
 
21.           Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Grantor), or by a
guarantee, endorsement or property of any other Person, then to the extent
permitted by applicable law the Administrative Agent shall have the right to
proceed against such other property, guarantee or endorsement upon the
occurrence and during the continuation of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
Secured Parties under this Security Agreement, under any of the other Loan
Documents or under any other document relating to the Secured Obligations.


22.           Joint and Several Obligations of Grantors.


(a)           Subject to subsection (c) of this Section 22, each of the Grantors
is accepting joint and several liability hereunder in consideration of the
financial accommodations to be provided by the Secured Parties, for the mutual
benefit, directly and indirectly, of each of the Grantors and in consideration
of the undertakings of each of the Grantors to accept joint and several
liability for the obligations of each of them.


(b)           Subject to subsection (c) of this Section 22, each of the Grantors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.


(c)           Notwithstanding any provision to the contrary contained herein, in
any other of the Loan Documents or in any other documents relating to the
Secured Obligations, the obligations of each Grantor under the Credit Agreement,
the other Loan Documents and the other documents relating to the Secured
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law.


23.           Release of Collateral
 
 
22

--------------------------------------------------------------------------------

 
 
(a)           Upon the occurrence of (i) a Disposition of a portion of the
Collateral (other than all or substantially all of the Collateral) permitted by
Section 8.05 of the Credit Agreement or (ii) a disposition of Collateral (other
than all or substantially all of the Collateral) permitted by clause (a), (b),
(e) or (g) of the definition of “Dispositions”, the Liens upon such portion of
the disposed (or Disposed) Collateral, excluding all Proceeds thereof and all
replacement Collateral, created hereby shall be automatically released.  After
such disposition (or Disposition), at the request of the applicable Grantor and
at the sole cost and expense of Grantors, the Administrative Agent shall deliver
to the applicable Grantor any released Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents, in form and substance reasonably acceptable to the Administrative
Agent and such Grantor, necessary to evidence such release.


(b)           If Agent shall be directed pursuant to subsection 10.10(a)(iii) of
the Credit Agreement to release any Lien or any Collateral, such Collateral
shall be released from the Lien created hereby to the extent provided under, and
subject to the terms and conditions set forth in, such subsection 10.10(a) and
such direction to the Administrative Agent.  After such release, at the request
of any Grantor and at the sole cost and expense of Grantors, following any such
release, the Administrative Agent shall deliver to such Grantor any released
Collateral of such Grantor held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents in form and substance
reasonably acceptable to Administrative Agent and such Grantor as such Grantor
shall reasonably request to evidence such release.


(c)           Upon the occurrence of both (i) a Grantor ceasing to be a
Subsidiary as a result of a transaction permitted by the Credit Agreement and
the other Loan Documents and (ii) at the request of such Grantor and at the sole
cost and expense of Grantors, such Grantor shall be automatically released from
its obligations hereunder.


[Signature Pages Follow]
 
 
 
23

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.


GRANTORS:                                         DOLLAR THRIFTY AUTOMOTIVE
GROUP, INC.,
a Delaware corporation


By:_________________________
Name:
Title:




DTG OPERATIONS, INC.,
an Oklahoma corporation




By:_________________________
Name:
Title:




DOLLAR RENT A CAR, INC.,
an Oklahoma corporation




By:_________________________
Name:
Title:




DTG SUPPLY, INC.,
an Oklahoma corporation




By:_________________________
Name:
Title:




THRIFTY, INC.,
an Oklahoma corporation




By:_________________________
Name:
Title:


[Signature Pages Continue]

 
 

--------------------------------------------------------------------------------

 



THRIFTY CAR SALES, INC.,
an Oklahoma corporation




By:_________________________
Name:
Title:


THRIFTY RENT-A-CAR SYSTEM, INC.,
an Oklahoma corporation




By:_________________________
Name:
Title:




THRIFTY INSURANCE AGENCY, INC.,
an Arkansas corporation




By:__________________________
Name:
Title:




TRAC ASIA PACIFIC, INC.,
an Oklahoma corporation




By:__________________________
Name:
Title:




[Signature Pages Continue]

 
 

--------------------------------------------------------------------------------

 



Accepted and agreed to as of the date first above written.


BANK OF AMERICA, N.A.,
as Administrative Agent


By: _____________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2(e)


COMMERCIAL TORT CLAIMS






None


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 5(c)(i)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


COPYRIGHTS




United States Copyright Office


Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of February
[__], 2012 (as the same may be amended, modified, restated or supplemented from
time to time, the “Security Agreement”) by and among the Grantors from time to
time party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank
of America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the registered
copyrights, exclusive copyright licenses and copyright applications shown on
Schedule 1 attached hereto to the Administrative Agent for the ratable benefit
of the Secured Parties.


The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights, copyright licenses and copyright applications set forth on Schedule
1 attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
copyright, copyright license or copyright application.


Very truly yours,


__________________________________
[Grantor]


By:____________________________
Name:
Title:




Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:____________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 5(c)(ii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


PATENTS




United States Patent and Trademark Office
 
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of February
[__], 2012 (as the same may be amended, modified, restated or supplemented from
time to time, the “Security Agreement”) by and among the Grantors from time to
time party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank
of America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the patents, exclusive
patent licenses and patent applications set forth on Schedule 1 attached hereto
to the Administrative Agent for the ratable benefit of the Secured Parties.


The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents,
patent licenses and patent applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any patent, patent
license or patent application.


Very truly yours,


__________________________________
[Grantor]


By:___________________________
Name:
Title:




Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:____________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 5(c)(iii)


NOTICE


OF


GRANT OF SECURITY INTEREST


IN


TRADEMARKS




United States Patent and Trademark Office
 
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of February
[__], 2012 (as the same may be amended, modified, restated or supplemented from
time to time, the “Security Agreement”) by and among the Grantors from time to
time party thereto (each an “Grantor” and collectively, the “Grantors”) and Bank
of America, N.A., as Administrative Agent (the “Administrative Agent”) for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon, the registered
trademarks, exclusive trademark licenses and trademark applications set forth on
Schedule 1 attached hereto (the “Trademark Collateral”) to the Administrative
Agent for the ratable benefit of the Secured Parties, provided that no security
interest has been granted or attached to any such Trademark Collateral if and
for so long as the grant of such security interest or attachment would have
impaired the validity of enforceability or would have resulted in the
abandonment or termination of such Trademark Collateral; and provided further
that such security interest shall attach immediately at such time as the
condition causing such abandonment, invalidation, unenforceability or
termination shall be remedied.


The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
Trademark Collateral (i) may only be terminated in accordance with the terms of
the Security Agreement and (ii) is not to be construed as an assignment of any
trademark , trademark license or trademark application.


Very truly yours,


__________________________________
[Grantor]


By:____________________________
Name:
Title:




Acknowledged and Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By:_____________________
Name:
Title:




 
 
 

--------------------------------------------------------------------------------

 